DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 02/06/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2020, 02/17/2020, 11/17/2020, 12/17/2020, 04/15/2021, 08/10/2021, 08/11/2021, and 10/04/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informality in line 2: “…based on a weed seed movement model models the…”. Examiner believes Applicant intended to state: “…based on a weed seed movement model that models the…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190150357 A1), in view of Bidram et al. (US 20220151156 A1) as supporting document, in view of Chan et al. (US 20160205918 A1) and herein after will be referred to as Wu, Bidram, and Chan respectively.

Regarding claim 1, Wu teaches an agricultural harvesting machine comprising (Fig. 35 agricultural harvesting machine 3500): 
crop processing functionality configured to engage crop in a field, perform a crop processing operation on the crop, 0043] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices);
Wu does not explicitly disclose that the devices that can be mounted on agricultural vehicles (planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) move the processed crop to a harvested crop repository. However, it is well known in the art that such crop processing functionality may move the processed crop to a harvested crop repository.
As supporting evidence, Bidram discloses crop processing functionality configured to move the processed crop to a harvested crop repository ([0018] The load carrying repository may include an enclosed volume for receiving and storing harvested crop portions, the enclosed volume being operable to reduce exposure of the harvested crop to environmental conditions during transport to the post-harvesting location).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the crop processing functionality as taught by Wu to incorporate Bidram to include crop processing functionality configured to move the processed crop to a harvested crop repository, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely, moving processed crop to another location, “a harvest crop repository”.
Wu also teaches: a control system configured to ([0098] processor(s); [0047] centralized controller): identify a weed seed area indicating presence of weed 0098] During pre-emergent stage of planting (crop leaf has not emerged from the soil), the following example methods or electronic triggers include 1) threshold detection in individual pixels (e.g. element 101) for off-color objects (e.g. greenish objects against brown or tan soil or residue); 2) threshold detection among pixels for protrusions (e.g. lump or height) from the ground; 3) aggregated percentage of pixels that do not match some baseline expectation (e.g. mass (density), color, shape, height); 4) enhance green and protrusions or mass; 5) filter out noise; 6) optionally, correlate results from multiple images; 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location. After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide).
Wu does not explicitly disclose that the weed seeds are identified when using the image sensors to detect weed in the weed seed area in Wu [0098].
However, Chan discloses identifying weed seeds ([0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the sensors in Wu to incorporate Chan to include identifying weed seeds, because doing so to improve crop yields by also aiming to destroy the harmful weed seeds (“utilizing chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods)” Chan [0027]).

Regarding claim 2, Wu, as modified (see rejection of claim 1), teaches the agricultural harvesting machine of claim 1.
Wu also teaches wherein the control signal controls a pre-emergence weed see rejection of claim 1 cited to [0098] During pre-emergent stage […] 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location; [0186] spray nozzle equipment […] spray the weed).
In Wu, Examiner interprets “a pre-emergence weed seed mitigator” corresponds to at least part of the devices on the agricultural machine, including the spray nozzle equipment that sprays the weed.
Wu does not explicitly disclose that the herbicide sprayed is for a weed seed treatment operation. However, Chan also discloses that the herbicides treat weed seeds ([0027] For example, some embodiments utilize chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods)). It would have been obvious to a person of ordinary skill in the art for Wu to more explicitly disclose that the herbicide weed treatment operation treats weed seeds as stated by Chan, because doing so treats unwanted weed seeds.

Regarding claim 3, Wu, as modified, teaches the agricultural harvesting machine of claim 2.
Wu also teaches wherein the pre-emergence weed seed mitigator is on-board the agricultural harvesting machine ([0043] devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors…); Fig. 1 spray boom 30; [0045] a spray boom 30 […] candidate weeds are spot sprayed with herbicide).

Regarding claim 4, Wu, as modified, teaches the agricultural harvesting machine of claim 2.
Wu also teaches wherein the pre-emergence weed seed mitigator is separate from the agricultural harvesting machine ([0043] devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors…); [0045] During herbicide spraying the portable framework is mounted to the spray machine. But during seeding, the devices in the portable framework are moved and attached to the planter vehicle to exercise another procedure such as residue detection or depth control for seed placement – Examiner understands that the portable framework containing the spray equipment may separate from the vehicle).

Regarding claim 6, Wu, as modified, teaches the agricultural harvesting machine of claim 2.
Wu, as modified also teaches wherein the pre-emergence weed seed treatment operation devitalizes the weed seeds ([0098] As soon as one pixel (or element 101) triggers one or more than one of these conditions and indicates a likelihood of weeds, the spray vehicle releases herbicide from the spray nozzle…; see also rejection of claim 1 and 2 cited to Wu [0098] and Chan [0027] For example, some embodiments utilize chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods)).

Regarding claim 7, Wu, as modified, teaches the agricultural harvesting machine of claim 6.
Wu, as modified, also teaches wherein the pre-emergence weed seed mitigator comprises at least one of: a weed seed burier configured to bury the weed seeds in the field, a weed seed crusher configured to mechanically crush the weed seeds, a thermal weed seed treatment device configured to thermally treat the weed seeds, or a chemical weed seed treatment device configured to chemically treat the weed seeds (Wu discloses weed spray device that sprays chemicals, namely, herbicide, to treat the weed – as noted in the rejection of claim 6 cited to Wu [0098] and Chan [0027] For example, some embodiments utilize chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods)).

Regarding claim 8, Wu, as modified, teaches the agricultural harvesting machine of claim 1.
Wu, as modified, also teaches: wherein the control signal controls at least one of: a display device to display an indication of the weed seed area to an operator, or a data storage device to store an indication of the identified weed seed area (weed seed area is identified with at least in part on image sensor image data Wu [0098]; Wu [0155] For example, the image sensor image data that triggered the real time action are also logged for more detailed analysis or are further analyzed, and should pass another criterion before being logged to the server. This is to triage the amount of data logged. The detailed analysis uses the full set of pixel images instead of the coarse set. This data provides a history log (data set) to help determine next year's crop practices).

Regarding claim 10, Wu, as modified, teaches the agricultural harvesting machine of claim 1.
Wu, as modified also teaches and further comprising: an imaging sensor, wherein the weed seed area is identified based on one or more images, obtained from the imaging sensor, of the field in a path of the agricultural harvesting machine (Wu [0098] …the spray vehicle releases herbicide from the spray nozzle that is associated with the image sensor (e.g. camera) unit 50 and processor that flagged or identified a “weed.”; and also Wu [0098] discloses that the image pixel data is compared with conditions that trigger a likelihood of weeds; Chan [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520).). 

Regarding claim 11, Wu, as modified, teaches the agricultural harvesting machine of claim 1.
Wu, as modified, also teaches and further comprising: a weed seed detector configured to detect weed seeds, wherein the weed seed area is identified based on a weed seed presence signal received from the weed seed detector (Wu [0098] After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide. As soon as one pixel (or element 101) triggers one or more than one of these conditions and indicates a likelihood of weeds, the spray vehicle releases herbicide from the spray nozzle that is associated with the image sensor (e.g. camera) unit 50 and processor that flagged or identified a “weed”; Chan [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520).

Regarding claim 14, Wu, as modified, teaches the agricultural harvesting machine of claim 12.
Wu, as modified, also teaches wherein the weed seed area is identified based on chaff spreader data received from a chaff spreader sensor on the agricultural harvesting machine (Wu above cited [0098] and Chan above cited [0027] the location of plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by a sensor (e.g., sensor 520 of FIG. 5); see Examiner Note).
Examiner Note: Examiner is obliged to give the words in claims their broadest reasonable interpretation consistent with the specification. The structure or function of a “chaff spreader sensor” is not further defined in Applicant’s disclosure besides a repeat of the claim language in [0168]. Therefore, under broadest reasonable interpretation, the Examiner interprets sensor 520 in Chan corresponds to the claimed “chaff spreader sensor” as the weed seed area is identified by the data received from the sensor 520. 

Regarding claim 15, Wu, as modified, teaches the agricultural harvesting machine of claim 12.
Wu, as modified, also teaches wherein the weed seed area is identified based on at least one of: environment data representing an environment of the field, terrain data representing a terrain of the field, or machine data representing machine operating characteristics (see above cited to Wu [0098] and Chan [0027] – weed seed area identified based on at least image data which captures images of the environment and terrain).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram, in view of Chan, in further view of Brewin (US 20210315163 A1) and herein after will be referred to as Brewin.

Regarding claim 5, Wu, as modified, teaches the agricultural harvesting machine of claim 2.
Wu does not explicitly teach wherein the pre-emergence weed seed mitigator comprises a weed seed collector configured to collect the weed seeds.  
However, Brewin teaches a combine comprising a weed seed collector configured to collect the weed seeds ([0008] A number of chaff collectors for broad acre cereal grains which attach to the back end of combines have been designed and marketed in Western Canada over the past 50 years, for collecting chaff (leaves, light grain, weed seeds, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the pre-emergence weed seed mitigator as taught by Wu to incorporate the teachings of Brewin to include comprising a weed seed collector configured to collect the weed seeds, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (as Brewin discloses has been known for over the past 50 years [0008]), and applying the known technique would have yielded predictable results, namely “collecting weed seeds”.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram, in view of Chan, in further view of Schumann et al. (US 20200342225 A1) and herein after will be referred to as Schumann.

Regarding claim 9, Wu, as modified, teaches the agricultural harvesting machine of claim 1.
Wu does not explicitly teach wherein the weed seed area is identified based on an a priori weed map.  
However, Schumann teaches wherein the weed seed area is identified based on an a priori weed map ([0030] According to various embodiments, the AAS 104 can further comprise a GIS module 146 comprising a mapping application 148 that can be used to generate maps for identifying areas where the target vegetation was detected and providing information about the treatment of the detected target vegetation. The GIS module 146 can generate a mapped visualization of the data stored in the one or more databases 136. The generated maps can be a useful feature for turfgrass management and/or horticulture as they will be able to provide where targeted vegetation has occurred. For example, using the knowledge of where targeted vegetation has occurred, a fumigation system could increase the amount of fumigant in a particular area. Likewise, for weed patches and/or diseases in turf, a pre-emergence herbicide could be sprayed at a certain area due to the prior detections.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the process of identifying of the weed seed area as taught by Wu to incorporate the teachings of Schumann to include being identified based on an a priori weed map, because doing so helps with weed control as “a pre-emergence herbicide could be sprayed at a certain area due to the prior detections” (Schumann [0030]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram, in view of Chan, in further view of Colbach et al. (“Predictive modelling of weed seed movement in response to superficial tillage tools”) and herein after will be referred to as Colbach.

Regarding claim 12, Wu, as modified, teaches the agricultural harvesting machine of claim 1. 
Wu, as modifies does not teach wherein the weed seed area is identified based on a weed seed movement model that models movement of the weed seeds.
However, Colbach teaches wherein the weed seed area is identified (p.1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices)
based on a weed seed movement model that models movement of the weed seeds (p. 2 Section 2.1. weed seed movement model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wu to incorporate Colbach to include wherein the weed seed area is identified based on a weed seed movement model that models movement of the weed seeds, because doing so “explains and predicts seed displacement” (Colbach p. 6 Analysis of model performance).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram, in view of Chan, in view of Colbach, in further view of Berry et al. (US 20150373913 A1) and herein after will be referred to as Berry.

Regarding claim 13, Wu, as modified, teaches the agricultural harvesting machine of claim 12.
Wu, as modified does not explicitly teach wherein the weed seed movement model is based on machine delay compensation that represents movement of the weed seeds through the agricultural harvesting machine.  
However, Berry discloses wherein the weed seed movement model is based on machine delay compensation that represents movement of the weed seeds through the agricultural harvesting machine ([0090] FIGS. 9A, 9B and 9C are images based on a Computational Fluid Dynamics (CFD) particle study of the rotor/stator arrangement. The number of impacts and impact speeds were predicted from the CFD model by inputting particles with equivalent aerodynamic properties of Lolium Rigidum seeds and analyzing the particle trajectories, however, only a select few are illustrated to reduce the complexity of the illustration. Such a CFD model can be readily created by one skilled in the relevant art so as to assist with “what-if” development of alternative arrangements of rotors and stators and impact members and associated support and rotation arrangements; see Examiner Note).
Examiner Note: Examiner interprets the limitation “weed seed movement model” corresponds to the CFD model in Berry [0090], and the limitation “machine delay compensation” corresponds to the weed seeds moving through the machine as shown in Berry Fig. 9B. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the weed seed movement model as taught by modified Wu to incorporate Berry to include wherein the weed seed movement model is based on machine delay compensation that represents movement of the weed seeds through the agricultural harvesting machine, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using a model based on movement of the weed seeds through the agricultural harvesting machine”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram as supporting document, in view of Colbach.

Regarding claim 16, Wu teaches a method performed by an agricultural machine, the method comprising: 
a crop processing operation that engages crop in a field ([0043] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices))
Wu does not teach: and moves the processed crop to a harvested crop repository. However, it is well known in the art that such crop processing operation may move the processed crop to a harvested crop repository.
As supporting evidence, Bidram discloses move the processed crop to a harvested crop repository ([0018] The load carrying repository may include an enclosed volume for receiving and storing harvested crop portions, the enclosed volume being operable to reduce exposure of the harvested crop to environmental conditions during transport to the post-harvesting location).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wu to incorporate Bidram to include crop processing functionality moving the processed crop to a harvested crop repository, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely, moving processed crop to another location, “a harvest crop repository”.
Wu, in view of Bidram does not teach: obtaining a weed seed movement model that models movement of weed seeds during the operation disclosed by Wu, in view of Bidram above.
However, Colbach teaches obtaining a weed seed movement model that models movement of weed seeds (p.1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices; p. 2 Section 2.1. weed seed movement model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wu, in view of Bidram to incorporate Colbach to include obtaining a weed seed movement model that models movement of weed seeds during a crop processing operation that engages crop in a field and moves the processed crop to a harvested crop repository, because doing so “explains and predicts seed displacement” (Colbach p. 6 Analysis of model performance).
Wu, in view of Bidram, in view of Colbach also teaches: identifying a weed seed area based on the weed seed movement model (Colbach p.1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices); and generating a control signal associated with a pre-emergence weed seed treatment operation based on the identified weed seed are; Wu ([0098] During pre-emergent stage of planting (crop leaf has not emerged from the soil), the following example methods or electronic triggers include 1) threshold detection in individual pixels (e.g. element 101) for off-color objects (e.g. greenish objects against brown or tan soil or residue); 2) threshold detection among pixels for protrusions (e.g. lump or height) from the ground; 3) aggregated percentage of pixels that do not match some baseline expectation (e.g. mass (density), color, shape, height); 4) enhance green and protrusions or mass; 5) filter out noise; 6) optionally, correlate results from multiple images; 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location. After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide)). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Bidram, in view of Colbach, in further view of Schumann.

Regarding claim 17, Wu, as modified (see rejection of claim 16), teaches the method of claim 16.
Wu, as modified, does not teach further comprising: obtaining a weed map that identifies weed area in the field; 
However, Schumann teaches further comprising: obtaining a weed map that identifies weed area in the field ([0030] According to various embodiments, the AAS 104 can further comprise a GIS module 146 comprising a mapping application 148 that can be used to generate maps for identifying areas where the target vegetation was detected and providing information about the treatment of the detected target vegetation. The GIS module 146 can generate a mapped visualization of the data stored in the one or more databases 136. The generated maps can be a useful feature for turfgrass management and/or horticulture as they will be able to provide where targeted vegetation has occurred. For example, using the knowledge of where targeted vegetation has occurred, a fumigation system could increase the amount of fumigant in a particular area. Likewise, for weed patches and/or diseases in turf, a pre-emergence herbicide could be sprayed at a certain area due to the prior detections.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of identifying of the weed area as taught by modified Wu to incorporate the teachings of Schumann to include obtaining a weed map that identifies weed area in the field, because doing so helps with weed control as “a pre-emergence herbicide could be sprayed at a certain area due to the prior detections” (Schumann [0030]).
Wu, as modified, further teaches and applying the weed seed movement model to determining movement of the weed seeds from the identified weed area; and identifying the weed area based on the determined movement (Colbach p.1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices; Colbach p. 2 Section 2.1. weed seed movement model)).

Regarding claim 18, Wu, as modified, teaches the method of claim 17. 
Wu, as modified also teaches wherein the weed seed movement model is based on at least one of: environment data representing an environment of the field, terrain data representing a terrain of the field, or machine data representing machine operating characteristics (Colbach p. 7 Conclusion: used an innovative seed movement model based on physical processes during tillage, in interaction with environmental conditions.)

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Chan.

Regarding claim 19, Wu teaches a computing system comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to ([0098] processor(s); [0047] centralized controller): 
identify a weed seed area indicating presence of weed 0098] During pre-emergent stage of planting (crop leaf has not emerged from the soil), the following example methods or electronic triggers include 1) threshold detection in individual pixels (e.g. element 101) for off-color objects (e.g. greenish objects against brown or tan soil or residue); 2) threshold detection among pixels for protrusions (e.g. lump or height) from the ground; 3) aggregated percentage of pixels that do not match some baseline expectation (e.g. mass (density), color, shape, height); 4) enhance green and protrusions or mass; 5) filter out noise; 6) optionally, correlate results from multiple images; 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location. After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide).
Wu does not explicitly disclose that the weed seeds are identified when using the image sensors to detect weed in the weed seed area in Wu [0098].
However, Chan discloses identifying weed seeds ([0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify identifying the weeds to incorporate Chan to include also identifying weed seeds, because doing so to improve crop yields by also aiming to destroy the harmful weed seeds (“utilizing chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods)” Chan [0027]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Chan, in view of Colbach.

Regarding claim 20, Wu, as modified, (see rejection of claim 19) teaches the computing system of claim 19.
Wu, as modified does not explicitly teach wherein the instructions cause the computing system to identify the weed seed area based on a weed seed movement model models the movement of weed seeds based on at least one of: environment data representing an environment of the field, terrain data representing a terrain of the field, or machine data representing machine operating characteristics.
However, Colbach teaches identify the weed seed area based on a weed seed movement model models the movement of weed seeds based on at least one of: environment data representing an environment of the field, terrain data representing a terrain of the field, or machine data representing machine operating characteristics (p.1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices; p. 2 Section 2.1. weed seed movement model; p. 7 Conclusion: used an innovative seed movement model based on physical processes during tillage, in interaction with environmental conditions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wu, in view of Bidram to incorporate Colbach to include identify the weed seed area based on a weed seed movement model models the movement of weed seeds based on at least one of: environment data representing an environment of the field, terrain data representing a terrain of the field, or machine data representing machine operating characteristics, because doing so “explains and predicts seed displacement” (Colbach p. 6 Analysis of model performance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All references cited in Application 16/380,623 by the Examiner in the Notice of References Cited at least including the following:
US 8152610 B2 – discloses a method of harvesting crop material and destroying unwanted seed material
US 5059154 A – discloses a method for removing foreign matter and destroying foreign matter from a harvested crop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661